Exhibit 10.1

JARDEN CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

This RESTRICTED STOCK AWARD AGREEMENT, dated as of the 2nd day of January, 2013
(the “Agreement”), by and between Jarden Corporation, a Delaware corporation
(the “Corporation”), and Martin E. Franklin (the “Restricted Stockholder”).

W I T N E S S E T H :

WHEREAS, the Restricted Stockholder is an employee of the Corporation;

WHEREAS, the Restricted Stockholder entered into the Fifth Amended and Restated
Employment Agreement, dated as of July 23, 2012 (the “Employment Agreement”), by
and between the Corporation and the Restricted Stockholder;

WHEREAS, pursuant to the terms of the Employment Agreement, the Corporation is
obligated to grant to the Restricted Stockholder certain performance based
equity awards in the form of restricted shares of common stock, par value $0.01
per share (the “Common Stock”), of the Corporation (the “Restricted Stock”)
under the Corporation’s 2009 Stock Incentive Plan (the “Stock Incentive Plan”),
based on the long-term framework for the Corporation adopted by the Compensation
Committee; and

WHEREAS, the parties hereto desire to enter into this Agreement on the terms
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Corporation and the Restricted Stockholder hereby
agree as follows:

1. Granting of Restricted Shares. (a) Notwithstanding anything to the contrary
in the Employment Agreement, the Corporation hereby grants to the Restricted
Stockholder, effective as of the date hereof (the “Date of Grant”), 300,000
restricted shares of Common Stock (the “Performance Shares”), subject to all of
the terms and conditions of this Agreement, the Employment Agreement and the
Stock Incentive Plan. The restrictions on the Performance Shares shall lapse,
and the Performance Shares shall be fully vested, on the Vesting Date as set
forth in Section 2 below.

(b) All capitalized terms used herein but not defined shall have the meanings
given to such terms in the Stock Incentive Plan.

2. Vesting Period. The Performance Shares shall no longer be subject to the
restrictions set forth herein on the earlier to occur of (such date, the
“Vesting Date”):

 

  (a) the last day of any five consecutive trading day period during which the
average closing price of the Corporation’s common stock on the New York Stock
Exchange (or such other securities exchange on which the Corporation’s Common
Stock may then be traded) equals or exceeds fifty-five dollars per share
($55.00); or

 

  (b) the date there is a Change of Control of the Corporation (as defined in
the Employment Agreement).



--------------------------------------------------------------------------------

Except as otherwise provided in the Employment Agreement, in the event the
Restricted Stockholder’s employment is terminated by the Corporation or
voluntarily by the Restricted Stockholder, the Restricted Stockholder will
surrender all of the unvested Performance Shares issuable pursuant to the terms
hereof.

The number of shares granted and the stock price referred to above shall be
adjusted for changes in the Common Stock as outlined in Section 18.4 of the
Stock Incentive Plan or as otherwise mutually agreed in writing between the
parties.

3. Non-Transferability. The Performance Shares that remain subject to the
restrictions set forth herein may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of by the Restricted Stockholder until such
restrictions shall have lapsed in accordance with the terms hereof or in the
event of a transfer, assignment, pledge or other disposal, such event has been
approved by the Compensation Committee of the Board of Directors. Restricted
Stockholder agrees that, to the extent the restrictions set forth herein lapse
with respect to any of the Performance Shares, such unrestricted Performance
Shares may be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of by the Restricted Stockholder, subject to applicable law, regulation
or stock exchange rule, provided that Restricted Stockholder shall be entitled
to satisfy the minimum withholding tax obligation (or such greater withholding
amount as the Compensation Committee of the Board of Directors may approve) by
electing to have the Corporation withhold from the Performance Shares that
number of shares having a Fair Market Value (as defined in the Stock Incentive
Plan) equal to the minimum amount required to be withheld (or such greater
withholding amount as the Compensation Committee of the Board of Directors may
approve), determined on the date that the amount of tax to be withheld is to be
determined.

4. No Right to Continued Employment. Nothing in this Agreement shall confer upon
the Restricted Stockholder any right with respect to continuance of employment
by the Corporation, nor shall it interfere in any way with the right of
Corporation to terminate the Restricted Stockholder’s employment at any time.
This Agreement does not constitute an employment contract. This Agreement does
not guarantee employment for the length of time of the vesting period or for any
portion thereof.

5. Restricted Stockholder Bound by Stock Incentive Plan. The Restricted
Stockholder hereby acknowledges receipt of a copy of the Stock Incentive Plan
and agrees to be bound by all the terms and provisions thereof. In the event of
any conflict between the provisions of this Agreement and the provisions of the
Stock Incentive Plan, the provisions of this Agreement shall control. The
Restricted Stockholder agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee upon any questions arising under
the Stock Incentive Plan.

 

2



--------------------------------------------------------------------------------

6. Section 83(b) Election. If the Restricted Stockholder files an election with
the Internal Revenue Service to include the Fair Market Value of any Performance
Shares in gross income as of the Date of Grant, the Restricted Stockholder
agrees to promptly furnish the Corporation with a copy of such election,
together with the amount of any federal, state, local or other taxes required to
be withheld to enable the Corporation to claim an income tax deduction with
respect to such election.

7. Withholding Taxes. The Performance Shares will be subject to any federal,
state, or local taxes of any kind required by law at the time the Performance
Shares vest and become nonforfeitable. By accepting the Performance Shares, the
Restricted Stockholder agrees to promptly satisfy federal, state and local
withholding requirements, when and if applicable, for such Performance Shares by
making a cash payment to the Corporation equal to the required withholding
amount or by electing to have the Corporation withhold from the Performance
Shares that number of shares having a Fair Market Value (as defined in the Stock
Incentive Plan) equal to the minimum amount required to be withheld (or such
greater withholding amount as the Compensation Committee of the Board of
Directors may approve), determined on the date that the amount of tax to be
withheld is to be determined.

8. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Corporation at its principal corporate offices at 555
Theodore Fremd Avenue, Suite B-302, Rye, New York 10580. Any notice required to
be given or delivered to the Restricted Stockholder shall be in writing and
addressed to the Restricted Stockholder at the address set forth on the
signature page hereto or to such other address as such party may designate in
writing from time to time to the Corporation. All notices shall be deemed to
have been given or delivered upon: personal delivery; three (3) days after
deposit in the United States mail by certified or registered mail (return
receipt requested); one (1) business day after deposit with any return receipt
express courier (prepaid); or one (1) business day after transmission by
facsimile.

9. Interpretation. In the event of any conflict between the provisions of this
Agreement and the provisions of the Employment Agreement, the provisions of this
Agreement shall control.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applicable to agreements made
and to be performed entirely within such state, other than conflict of laws
principles thereof directing the application of any law other than that of
Delaware.

11. Assignment. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned or delegated by any party hereto without the prior
written consent of the other party.

12. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

(signature page follows)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer and the Restricted Stockholder has executed this
Agreement as of the date first set forth above.

 

  JARDEN CORPORATION By:  

/s/ Ian G.H. Ashken

  Name:   Ian G.H. Ashken   Title:   Vice Chairman and Chief Financial Officer  
RESTRICTED STOCKHOLDER  

/s/ Martin E. Franklin

  Name:   Martin E. Franklin   Address:  